UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 21-6754


GUS BUTLER, a/k/a Gus Junior Butler,

                     Petitioner - Appellant,

              v.

WARDEN FCI WILLIAMSBURG,

                     Respondent - Appellee,

              and

UNITED STATES OF AMERICA,

                     Respondent.


Appeal from the United States District Court for the District of South Carolina, at Florence.
Margaret B. Seymour, Senior District Judge. (4:20-cv-00975-MBS)


Submitted: October 14, 2021                                     Decided: October 19, 2021


Before DIAZ and QUATTLEBAUM, Circuit Judges, and KEENAN, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gus Butler, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Gus Butler, a federal prisoner, appeals the district court’s order accepting the

recommendation of the magistrate judge and dismissing Butler’s 28 U.S.C. § 2241 petition

in which Butler sought to challenge his 18 U.S.C. § 922(g) conviction by way of the

savings clause in 28 U.S.C. § 2255. Pursuant to § 2255(e), a prisoner may challenge his

conviction in a traditional writ of habeas corpus pursuant to § 2241 if a § 2255 motion

would be inadequate or ineffective to test the legality of his detention.

       [Section] 2255 is inadequate and ineffective to test the legality of a
       conviction when: (1) at the time of conviction, settled law of this circuit or
       the Supreme Court established the legality of the conviction; (2) subsequent
       to the prisoner’s direct appeal and first § 2255 motion, the substantive law
       changed such that the conduct of which the prisoner was convicted is deemed
       not to be criminal; and (3) the prisoner cannot satisfy the gatekeeping
       provisions of § 2255 because the new rule is not one of constitutional law.

In re Jones, 226 F.3d 328, 333-34 (4th Cir. 2000).

       We have reviewed the record and find no reversible error. See Greer v. United

States, 141 S. Ct. 2090, 2097, 2100 (2021). Accordingly, we affirm for the reasons stated

by the district court. Butler v. Warden FCI Williamsburg, No. 4:20-cv-00975-MBS

(D.S.C. Apr. 1, 2021). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                               AFFIRMED




                                              2